Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gary Gershik on 08/30/2022.

The application has been amended as follows: 
In claim 2, line 2, after “comprises” delete “contacting the subject’s lung with” and insert --- administering to the subject an amount of --- and line 9, after “Ro 32-3555” insert ---which has the following formula

    PNG
    media_image1.png
    214
    388
    media_image1.png
    Greyscale
 ---

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closet prior art is Yan Cai et al. (Molecular Pharmaceutics, 2013, 10, 2237-3347) and Klaus Kopka et al.(Nucl Med and Biol, 2004, 31, 257-267) cited in the previous office action filed on 05/03/2022. Prior art discloses radioiodinated analogs of MMP inhibitor CGS 27023A for non-invasive detection of MMP activity in vivo, but fails to specifically disclose matrix metalloproteinase inhibitor Ro 32-3555 labeled with I-123 or F-19 for imaging subject’s lung as recited in claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAGADISHWAR RAO SAMALA whose telephone number is (571)272-9927. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hartley G Michael can be reached on 571 272 0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.S/           Examiner, Art Unit 1618 

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618